 


110 HR 1579 IH: Wounded Warriors Joint Health Care Patient Tracking Act
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1579 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Buchanan (for himself, Mr. Bilirakis, and Mr. Shays) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To create a standard soldier patient tracking system. 
 
 
1.Short titleThis Act may be cited as the Wounded Warriors Joint Health Care Patient Tracking Act. 
2.Establishment of a standard soldier patient tracking system 
(a)RequirementThe Surgeons General of the military departments shall develop a joint soldier tracking system for medical holdover patients. The Assistant Secretary of Defense for Health Affairs shall have access to the tracking system of each military department for purposes of monitoring trends and problems. 
(b)Functions 
(1)In generalThe tracking system developed under subsection (a) shall allow each medical holdover patient, each family member of such a patient, each commander of a military installation retaining medical holdover patients, each patient navigator, and ombudsman office personnel, at all times, to be able to locate and understand exactly where a patient is in the medical holdover process. 
(2)Additional functionsThe tracking system also shall be designed to ensure that— 
(A)the commander of each military installation where medical holdover patients are located is able to track appointments of such patients to ensure they are meeting timeliness and other standards that serve the patient; and 
(B)each medical holdover patient is able to know when his appointments and other medical evaluation board or physical evaluation board deadlines will be and that they have been scheduled in a timely and accurate manner. 
(c)Matters covered by tracking system 
(1)In generalSubject to paragraph (2), the tracking system shall contain, at a minimum, information on the following: 
(A) The location of each medical holdover patient. 
(B)The scheduled and anticipated appointments of the patient. 
(C)The timelines and deadlines of the processes for evaluating the nature and extent of disabilities affecting the patient, including timelines of the medical evaluation board and physical evaluation board evaluating to the patient. 
(D)Any other information needed to conduct oversight of care of the patient throughout the medical holdover process. 
(2)Privacy exceptionInformation relating to specific medical treatment or conditions, or other information with privacy concerns, may be withheld from the tracking system.  
(d)UpdatingThe tracking system shall be updated daily by personnel that have access to the information described in subsection (c). 
(e)Medical holdover patientIn this Act, the term medical holdover patient means a member of the Armed Forces, including a member of the National Guard or other reserve component, who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, for an injury, illness, or disease incurred or aggravated while on active duty in the Armed Forces. 
(f)AuthorizationThere is authorized to be appropriated to carry out this Act $2,000,000 for fiscal year 2007 and $4,000,000 for each of fiscal years 2008 and 2009. 
 
